                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MATTHEW GULLICKSON and                                CASE NO. C20-1630-JCC
      ALEXANDRA GULLICKSON, husband and
10
      wife and the marital community composed               MINUTE ORDER
11    thereof,

12                            Plaintiffs,
              v.
13
      UNITED STATES OF AMERICA,
14

15                            Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.

20   No. 24). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an

21   action without a court order by filing . . . a stipulation of dismissal signed by all parties who have

22   appeared.” Here, the parties request that the Court enter a proposed order filed with their

23   stipulation. The parties have stipulated to dismissing all claims with prejudice brought by

24   Alexandra Gullickson and the stipulation is signed by all parties who have appeared. (See Dkt.

25   No. 58.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the stipulation is self-

26   executing. All claims in this action brought by Alexandra Gullickson are DISMISSED with


     MINUTE ORDER
     C20-1630-JCC
     PAGE - 1
 1   prejudice, without costs to any party.

 2          DATED this 2nd day of June 2021.

 3                                             William M. McCool
                                               Clerk of Court
 4
                                               s/Paula McNabb
 5
                                               Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1630-JCC
     PAGE - 2
